Citation Nr: 1545947	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-11 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran has expressly filed a claim of service connection for PTSD.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran and his spouse testified at a Board hearing at the local RO before the undersigned Veteran's Law Judge in July 2015.  A copy of the transcript has been associated with the record.  The record was held open for 60 days until September 7, 2015 to allow the Veteran to submit additional evidence.  Thereafter, additional evidence was submitted in September 2015 along with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c).   As such, the Board may properly consider such evidence.  
  
The Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  

In reviewing the additional medical evidence submitted in September 2015, it appears that the Veteran may be raising new claims of service connection for diabetes mellitus type II and hypertension.   However, these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) 38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran asserts that his psychiatric disorders are due to his service while stationed in Vietnam.  Importantly, in his December 1970 Report of Medical History prior to discharge, the Veteran reported a history of depression and excessive worry.  Again, at a periodic Report of Medical History after active service in September 1974, the Veteran again reported a history of depression and excessive worry.  Post-service private treatment records show depression in July 2003.  VA treatment records showed a diagnosis of depressive disorder, not otherwise specified, alcohol abuse rule out dependence, and rule out PTSD in February 2008.  A March 2008 record indicated possible PTSD.   

The Veteran was afforded a VA examination in September 2009.  The examiner diagnosed dysthymic disorder and alcohol abuse, and determined that the Veteran did not meet the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV) criteria for PTSD.  The examiner also determined that the Veteran's dysthymic disorder and alcohol abuse were not caused by or a result of his Vietnam experiences as there was no objective evidence to support this relationship.  However, the examiner did not offer any sort of rationale for this opinion or adequately address the Veteran's reported long-standing history of depression since leaving service as well as the 1970 and 1974 Reports of Medical History that showed a history of depression and excessive worry.   

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the DSM-IV); in certain circumstances, credible supporting evidence that a claimed in-service stressor occurred; and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f).  (The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-V).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014. See 80 Fed. Reg. 14,308  (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was originally certified to the Board in July 2012, the amendments are not applicable.)

If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843 (Jul. 13, 2010).  

The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above with respect to the September 2009 examination with opinion, the Board finds that another VA examination should be afforded to the Veteran to determine the nature and etiology of any diagnosed psychiatric disorders, to include PTSD.  

The Veteran is also seeking service connection for a skin disorder, claimed as due to exposure to herbicides.  As the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, he is presumed to have been exposed to herbicide.  38 U.S.C.A. § 1116(f).  However, the Veteran's diagnosed skin diseases are not one of the diseases listed at 38 C.F.R.  § 3.309(e) as being presumed due to exposure to herbicides.  

Service treatment records show that on the September 1968 Report of Medical History prior to entrance into active service, the Veteran checked both yes and no for a history of skin diseases.  However, his contemporaneous service examination showed no skin abnormalities.  A January 1970 service treatment record reflects that the Veteran had been treated for tinea cruris of the groin, which had improved, coincident with a November 1969 injury to the right hand.  An April 1970 service treatment record showed an assessment of bilateral athlete's foot.  Post-service treatment records showed treatment for psoriasis beginning approximately in October 1997.  At the Board hearing, the Veteran testified that he had been suffering from skin problems since service. 

The Veteran was afforded a VA examination in January 2012 to address the etiology of any skin disorder.  The examiner diagnosed Icthyosis vulgaris, psoriasis, and dermatitis.  The examiner determined that the Veteran's skin condition was less likely than not caused by or related to his injury suffered during military service.  The examiner rationalized that the Veteran's Icthyosis vulgaris (dry scaly and cracked skin) was a genetic condition that was often inherited and not induced by trauma.  Furthermore, the Veteran's symptoms are not confined to the area of injury (bilateral) also suggesting a more widespread underlying process.  The Veteran's symptoms began after Vietnam service.  Moreover, with respect to the diagnosis of psoriasis, psoriasis is not a presumptive condition of Agent Orange exposure and there is no current objective evidence that it is related to the Veteran's military service.  

However, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In the instant case, the examiner's rationale simply relied on the fact that the disability was not presumptively due to herbicides, but failed to address direct causation.  Moreover, the examiner did not address the Veteran's other skin disorder, dermatitis, or the Veteran's lay assertions of pertinent symptomatology since service.  

Significantly, the examiner also indicated that the Veteran's Icthyosis vulgaris was a genetic or inherited condition.  The Board observes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111 , 1137.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In this case, as no skin abnormalities were found upon entrance, the Veteran is presumed to have been in sound condition with respect to any skin disorders.  

Further, congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90.  However, a disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.  Such a disease, by its very nature, pre-exists a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  Id.  In this case, the January 2012 VA examiner did not clearly opine whether the Veteran's Ichthyosis vulgaris was a developmental defect or disease of congenital, developmental, or familial origin.  

Accordingly, given the deficiencies described above, the Board finds that another VA examination should be afforded to the Veteran to determine the nature and etiology of any currently manifested skin disorder.

Moreover, the Board observes that VA treatment records dated in November 2009 show that the Veteran has reported receiving Social Security Administration (SSA) disability benefits.  However, it does not appear that the Veteran's SSA records have been requested.  Thus, the AOJ should obtain the administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Further, the Veteran has also indicated that he has received treatment for his disorders from Capital Health Plan for approximately 20 years.  Although some of these records have been submitted by the Veteran.  It is unclear whether all of the records have been obtained.  Likewise, the Veteran has indicated that he has received treatment for his psychiatric disorder at the Tallahassee Vet Center.  However, these records have not been obtained.  As such, the AOJ should also take appropriate steps, including contacting the Veteran and obtaining any necessary authorizations, to obtain any additional treatment records from Capital Health Plan, treatment records from the Tallahassee Vet Center and any other relevant private treatment records. 

Lastly, it appears that the Veteran receives continuing treatment at VA.  The Veteran's electronic record contains VA treatment records dated from August 1999 to January 2012 from the Gainesville VA Medical Center (VAMC).  However, there appears to be prior treatment records.  In this regard, private records refer to a biopsy done at the VAMC in 1998.  Moreover, more recent VA treatment records may also exist.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records prior to August 1999 and from January 2012 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The AOJ should take appropriate, including contacting the Veteran and obtaining any necessary authorizations, to obtain any relevant private treatment records, to specifically include any additional private treatment records from Capital Health Plan and all treatment records from the Tallahassee Vet Center.  If the Veteran responds, make at least two (2) attempts to obtain records from any identified sources.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R.  § 3.159(e). 

3.  The AOJ should obtain the Veteran's VA treatment records dated prior to August 1999 and from January 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  After obtaining any outstanding treatment records, the Veteran should be afforded a VA psychiatric examination with a psychologist or psychiatrist.  The entire record, including a copy of this Remand, must be made available to the examiner for review.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, the examiner must specifically opine whether such disorder is at least as likely as not (e.g., a 50 percent or greater probability) related to the claimed stressor(s), to include a "fear of hostile military or terrorist activity."  

Further, for each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any such disorder is related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include service treatment records, specifically the 1970 and 1974 Reports of Medical History, post-service treatment records, and the Veteran's lay statements of continuing symptoms since service.  The examiner should provide a detailed rationale for every opinion provided.  

5.  After obtaining all outstanding records, the AOJ should schedule the Veteran for a VA skin examination with an appropriate examiner in order to determine whether he has a skin disorder that is related to military service.  The entire record, including a copy of this Remand, must be made available to the examiner for review.  Following review of the claims file and examination of the Veteran, the examiner is asked to clearly delineate all skin disorders found.  

(A)  If Icthyosis vulgaris is diagnosed, the examiner should state whether such condition constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran's Icthyosis vulgaris is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service, to include exposure to herbicides?  If so, please identify the additional disability.  

(ii)  If the examiner finds that the Veteran's Icthyosis vulgaris is a disease, was it aggravated beyond the natural progression during his military service, to include as due to exposure to herbicides?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

(B)  For all other skin disorders, the examiner should opine whether is at least as likely as not (50 percent or greater probability) due to or caused by military service, to include exposure to herbicides and/or his in-service treatment for tinea cruris and/or athlete's foot.  

In offering any opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the Veteran's lay statements of continuing symptoms since service.  All opinions must be accompanied by a clear rationale.  The examiner should be aware that a medical nexus opinion finding a condition is not related to service because the condition is not entitled to presumptive service connection, without clearly considering direct service connection, is inadequate on its face.  See Stefl, supra.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

